United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1219
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                        Juan Carlos Castellanos Muratella

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                           Submitted: January 17, 2020
                              Filed: April 15, 2020
                                 ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

       Juan Carlos Castellanos Muratella (“Castellanos”) was convicted of
participating in a methamphetamine-distribution conspiracy. Castellanos had
previously been convicted of two felony drug crimes under Iowa Code section
124.401. The district court1 determined these two offenses were career-offender
predicate offenses and accordingly designated Castellanos as a career offender under
United States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”) § 4B1.1. This
increased his recommended sentence from 130–162 months to 262–327 months.
Castellanos appeals the district court’s career-offender designation. In addition, he
argues the sentence was unreasonable because the district court did not adequately
consider his long-term substance abuse problem. We affirm.

                                  I. Background

       Castellanos pled guilty to conspiracy to distribute methamphetamine under 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846 after selling over fifty grams of
methamphetamine to undercover officers in Marshalltown, Iowa. The presentence
report explained that Castellanos had been convicted of violating Iowa Code section
124.401 — a felony drug crime — on two prior occasions. The district court counted
Castellanos’s prior Iowa convictions as controlled-substance offenses under U.S.S.G.
§ 4B1.1. As such, Castellanos — now convicted of a federal controlled substance
offense — qualified as a career offender.

       Without the career-offender designation, Castellanos argues his offense level
would be 27 and his criminal history level would be VI. With the career-offender
designation, Castellanos’s criminal history level remains at VI, but his offense level
is 34. In effect, the designation increased his recommended prison sentence from
130–162 months to 262–327 months. At sentencing, Castellanos requested a shorter-
than-recommended sentence of 120 months. Ultimately, the district court sentenced
him to a below-Guidelines sentence of 200 months of imprisonment, followed by five
years of supervised release.


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
                                     II. Analysis

      Castellanos makes two arguments on appeal. First, he argues that Iowa Code
section 124.401 is not a career-offender predicate because it covers a broader range
of conduct than U.S.S.G. § 4B1.2(b). Second, he contends the district court failed to
consider his long-term methamphetamine addiction as a mitigating factor in
determining his sentence. We address Castellanos’s arguments in turn.

                                A. Career Offender

      We review career-offender classifications de novo. United States v. Boose, 739
F.3d 1185, 1186 (8th Cir. 2014). Castellanos qualifies as a career offender if he
(1) “was at least eighteen years old at the time [he] committed the instant offense of
conviction; (2) the instant offense of conviction is a felony that is . . . a controlled
substance offense; and (3) [he] has at least two prior felony convictions of . . . a
controlled substance offense.” U.S.S.G. § 4B1.1(a).

      To qualify as a predicate offense, Iowa Code section 124.401 must not
“criminalize[ ] more than the guidelines definition of ‘controlled substance offense.’”
United States v. Boleyn, 929 F.3d 932, 938 (8th Cir. 2019) (quoting United States v.
Thomas, 886 F.3d 1274, 1276 (8th Cir. 2018)). Under this categorical approach, we
look “to the statutory definition of the prior offense, not the facts underlying a
defendant’s prior convictions.” Id. at 936.

      Castellanos argues Iowa Code section 124.401 covers more conduct than
U.S.S.G. § 4B1.2(b)’s definition of “controlled substance offense.” Section 124.401
criminalizes acts involving both “counterfeit substance[s]” and “simulated controlled
substance[s].” In contrast, the Guidelines definition of a “controlled substance
offense” only includes “counterfeit substance[s],” but does not specifically mention

                                          -3-
simulated controlled substances. U.S.S.G. § 4B1.2(b). Under Castellanos’s theory,
because Iowa penalizes behavior involving simulated controlled substances and the
Guidelines do not, Iowa’s law covers a broader range of conduct. And therefore,
Iowa Code section 124.401 cannot serve as a predicate controlled substance offense.

       But to adopt this reasoning, Castellanos implicitly asks us to disregard a prior
Eighth Circuit decision. See United States v. Brown, 638 F.3d 816, 818–19 (8th Cir.
2011). We are not free to do so. See Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir.
2002) (“It is a cardinal rule in our circuit that one panel is bound by the decision of
a prior panel.”). We held in Brown that counterfeit substances under the Guidelines
include the simulated controlled substances mentioned in section 124.401.2 638 F.3d
at 819. By looking at the plain meaning of the word “counterfeit,” this court noted
that “if a substance is ‘made in imitation’ and ‘with an intent to deceive,’ the
substance ‘is “counterfeit” for the purposes of § 4B1.2 and qualifies as a controlled
substance offense under the career offender provision.’” Id. at 818 (quoting United
States v. Robertson, 474 F.3d 538, 541 (8th Cir. 2007)).

        We found both of these elements present in Iowa Code section 124.401. Id. at
819. Iowa defines a “simulated controlled substance” as something that is not, in fact,
a controlled substance, but is either “expressly represented to be a controlled
substance” or “is impliedly represented to be a controlled substance and because of
its . . . appearance would lead a reasonable person to believe it is a controlled
substance.” Iowa Code § 124.101(29). Brown concluded — by looking at this
statutory language — “the definition of ‘simulated controlled substance’ in [the Iowa
Code] contains the made-in-imitation and intent-to-deceive elements and, thus,
satisfies the plain meaning of ‘counterfeit substance.’” Brown, 638 F.3d at 819.
Because simulated controlled substances under section 124.401 are implicitly, but



      2
          The definition considered in Brown has been recodified at § 124.101(29).
                                          -4-
categorically, included in the Guidelines definition of “counterfeit substance,”
Castellanos’s statute of conviction is no broader than § 4B1.2.

       Castellanos attempts to avoid this conclusion by arguing that Brown is no
longer binding on this court after the Supreme Court decided Mathis v. United States,
which explained how to conduct categorical and modified-categorical tests. 136
S. Ct. 2243 (2016). But Brown’s holding — that counterfeit substances under the
Guidelines include simulated substances under Iowa law — is unaffected by whether
the presence of a simulated controlled substance is an alternative element of a
section 124.401 conviction or a mere means of committing a section 124.401 offense.
Mathis only affects cases in which the state offense of conviction is broader than its
federal counterpart. See Mathis, 136 S. Ct. at 2248–49. Because Brown clearly held
section 124.401 is no broader than § 4B1.2, Mathis does not affect its validity.

       And, subsequent to Mathis, this court has again determined section 124.401 fits
within the Guidelines definition of a controlled substance offense. See United States
v. Wadden, 774 F. App’x 346, 347 (8th Cir. 2019) (unpublished) (“[W]e conclude that
Wadden’s specific challenge to his career-offender classification lacks merit, as the
specific argument he advances has been rejected by this court.”) (citing Brown , 638
F.3d at 818–19). In sum, when we apply the categorical test in light of Brown, we
must conclude Iowa Code section 124.401 is no broader than U.S.S.G. § 4B1.2.
Therefore, the district court correctly designated Castellanos as a career offender.

                             B. Reasonable Sentence

       This court reviews the imposition of sentences under a “deferential abuse-of-
discretion standard.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc). When reviewing the substantive reasonableness of the sentence, this court
takes “into account the totality of the circumstances, including the extent of the
variance from the Guidelines range.” Id. (quoting Gall v. United States, 552 U.S. 38,

                                         -5-
39 (2007)). “[W]here a district court has sentenced a defendant below the advisory
guidelines range, it is nearly inconceivable that the court abused its discretion in not
varying downward still further.” United States v. McKanry, 628 F.3d 1010, 1022 (8th
Cir. 2011) (alteration in original) (quoting United States v. Moore, 581 F.3d 681, 684
(8th Cir. 2009)).

       Castellanos argues the district court improperly counted his 13-year
methamphetamine addiction as an aggravating factor, not a mitigating factor. But the
district court did no such thing. Rather, it used Castellanos’s addiction to illustrate
the seriousness of methamphetamine-dealing. The district court specifically noted
that Castellanos’s “addiction is reasonable to consider” when “trying to reach a
sentence that is sufficient but not greater than necessary.” It thereafter ordered a
sentence five years shorter than the presumptively reasonable Guidelines range. See
Gall, 552 U.S. at 51 (“If the sentence is within the Guidelines range, the appellate
court may . . . apply a presumption of reasonableness.”). There is no indication that
the district court counted his addiction against him; the generous variance suggests
just the opposite. Therefore, the district court did not abuse its discretion.

                                  III. Conclusion

      The district court rightly classified Castellanos as a career offender. It also
applied a substantively reasonable sentence. We therefore affirm the sentence.
                       ______________________________




                                          -6-